DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species Dengue-2 #1710 strain (claims 12-13), PD1 (claim 14) and an antibody (claim 15), in the reply filed on January 25, 2021 is acknowledged.  Claims 1-15 and 17-20 are under examination.  Claim 16 is withdrawn from consideration being directed to a non-elected embodiment.

Claims Summary
	Claim 1 and its various dependent embodiments are directed to a method for treatment or reduction of cancer in a subject in need thereof comprising administering the following:
A strain of Arbovirus (e.g., DENV-2 strain #1710 (claims 12 and 13)).  The virus is present in an amount of about 102 to about 108 PFU/ml (claim 10).  The virus is in a volume of 0.01 to 0.1 mL (claim 11).
An immune checkpoint modulatory agent (e.g., antibody that modulates expression or activity of PD-1 (Programmed Cell Death Protein 1, GenBank Accession Number NP_005009, SEQ ID NO: 1) (claims 14 and 15)).
Tumor antigen primed dendritic cells.  The cells target cancer cells (claim 4).  The cells are cultured on a hard surface (claim 5).  The cells are autologous (claim 2), obtained from the subject (claim 9), or allogeneic (claim 3).  The cells produce about 6.5 ng/mL to about 30 ng/mL of IL-12p70 (claim 6).  The cells are generated by obtaining a portion of a tumor from the subject, lysing the portion of the tumor to form a lysate, and contacting the dendritic cells with the lysate (claim 7).  In another 
The cancer is a carcinoma (claim 17), lung cancer (claim 18), or metastatic (claim 20).  The cancer is selected from the group consisting of small cell lung cancer, non-small cell lung cancer (NSCLC), mesothelioma, squamous cell carcinoma, adenocarcinoma and large cell carcinoma (claim 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, “Lyday”) in view of Janikashvili et al. (Immunotherapy, 2010, 2(1):18 pages, “Janikashvili”) and  Jing et al. (Journal for ImmunoTherapy of Cancer, January 20, 2015, 3(1), 15 pages, “Jing”), all of record in the IDS filed 5/18/2020.  The claims are summarized above and correlated to the teachings of the prior art in bold font.  
(claims 2, 4, 7-9) and Dengue virus (e.g., serotype 2, strain #1710 (claims 12 and 13)) as an adjuvant.  Lyday notes that while there is a low risk for DHF/DSS to occur, most cases can be treated with replacement fluids (see page 4, bridging paragraph between columns).  Lyday does not suggest the additional step of administering an immune checkpoint modulatory agent.  However, it would have been obvious to incorporate another therapy into Lyday’s method that addresses another aspect of cancer treatment, specifically, overcoming tolerance.
Janikashvili suggests that the combination of DC-based therapy with overcoming tumor-induced tolerance may enhance the efficacy of personalized DC-based therapy (see page 7).  Jing discloses blocking multiple immune checkpoint proteins, including PD-1 (antibodies to PD-1 (claims 14 and 15)), in combination with another therapy, whole body irradiation (see abstract).  Combining various therapies to treat cancer is known in the art, evidenced by the combination therapies suggested by Lyday, Janikashvili and Jing.  Therefore, it would have been obvious to have included an additional therapy in Lyday’s method, namely, blocking multiple immune check proteins (claim 1), such as PD-1, motivated by a multi-faceted approach to treating cancer, with a reasonable expectation of success given the known practice of combining multiple lines of therapy to address different aspect of cancer treatment.  
	Regarding claim 6, Lyday does not disclose that the DCs produce about 6.5 ng/mL to about 30 ng/mL of IL-12p70.  However, given that Lyday uses tumor antigen primed dendritic cells (as does the instant method), the outcome regarding the production of IL-12p70 is expected to be comparable, lacking any other details in the claim.
claim 10, Lyday does not indicate the concentration of Dengue virus administered to subjects.  However, this is a result-effective variable since the method relies on the induction of a fever as a result of Dengue virus infection (see abstract).  One of ordinary skill in the art would have been motivated to determine and optimize the amount of virus necessary to induce a fever without inducing DHF/DSS with a reasonable expectation of success.
	Regarding claim 11, Lyday does not indicate the volume in which the Dengue virus is present, however, this is simply a matter of optimizing the carrier volume for the administration of the virus which is a result-effective variable (i.e., the amount of carrier depends on the method of administration).
	Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, “Lyday”) in view of Janikashvili et al. (Immunotherapy, 2010, 2(1):18 pages, “Janikashvili”) and  Jing et al. (Journal for ImmunoTherapy of Cancer, January 20, 2015, 3(1), 15 pages, “Jing”), as applied to claim 1 above, and further in view of Sondak et al. (Clin. Cancer Res., 2006, 12(7 Suppl):2337s-2341s), all of record in the IDS filed 5/18/2020.  Claim 3 is directed to an embodiment wherein the tumor antigen primed dendritic cells are allogeneic.
The teachings of Lyday, Janikashvili and Jing are outlined above.  Lyday does not disclose the use of allogeneic DCs, rather, autologous DCs.  However, it would have been obvious to have used an allogeneic preparation of DCs, motivated by the need for DCs in the instance where quantities of autologous DCs are not feasible.  As discussed in Sondak, in 
Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, “Lyday”) in view of Janikashvili et al. (Immunotherapy, 2010, 2(1):18 pages, “Janikashvili”) and  Jing et al. (Journal for ImmunoTherapy of Cancer, January 20, 2015, 3(1), 15 pages, “Jing”), as applied to claim 1 above, and further in view of Lutz et al. (Journal of Immunological Methods, 1999, 223(1):77-92, “Lutz”), all of record in the IDS filed 5/18/2020.  Claim 5 is directed to an embodiment wherein the tumor antigen primed DCs are cultured on a hard surface. 
The teachings of Lyday, Janikashvili and Jing are outlined above.  Lyday does not disclose the process by which the autologous tumor lysate-pulsed DCs are cultured, however, it would have been obvious to have used any method known to culture DCs, such as that disclosed 
Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, “Lyday”) in view of Janikashvili et al. (Immunotherapy, 2010, 2(1):18 pages, “Janikashvili”) and  Jing et al. (Journal for ImmunoTherapy of Cancer, January 20, 2015, 3(1), 15 pages, “Jing”), as applied to claim 1 above, and further in view of Lyday (U.S. Patent 6,524,587 B1), all of record in the IDS filed 5/18/2020.
Claims 17-20 are directed to embodiments wherein the cancer is of a particular type, not recited in the patented claims.  Lyday discloses a method of treating cancer by infecting a patient with a dengue virus (dengue-2, for example), wherein the cancer treated is adenocarcinoma, lung cancer, head and neck, and metastatic (see claims, col. 2, lines 2-7, and cols. 10-11) (claims 17-20).  It would have been obvious to have treated the types of cancers that Lyday discloses.  One would have been motivated to treat those types of cancers using the ‘304 patented claims since they employ the same Dengue-adjuvant treatment, with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,675,304 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a species (method employing Dengue strain 45AZ5) of the instantly claimed genus (method employing Dengue, generic).  A species anticipates a genus.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,675,304 B2 as applied to claim 1 above, and  in view of U.S. Patent 6,524,587 B1 (“Lyday”, of record in the IDS filed 5/18/2020).   Claims 17-20 are directed to embodiments wherein the cancer is of a particular type, not recited in the patented claims.  Lyday discloses a method of treating cancer by infecting a patient with a dengue virus (dengue-2, for example), wherein the cancer treated is adenocarcinoma, lung cancer, head and neck, and metastatic (see claims, col. 2, lines 2-7, and cols. 10-11).  It would have been obvious to have treated the types of cancers that Lyday discloses using the ‘304 patented claims since they employ the same Dengue-adjuvant treatment, with a reasonable expectation of success. 

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US Patent 6,524,587 B1 (Lyday, of record in the IDS filed 5/18/2020) discloses a method of treating cancer by infecting a patient with a dengue virus (dengue-2, for example) to induce hyperthermia, and administering dendritic cells pulsed with tumor peptides (see claims of Lyday).  Lyday does not disclose the use of any particular strain of dengue-2, but indicates that any “full-strength wild-type dengue virus” has an extremely low mortality rate (see col. 12, lines 41-45).  Although the dengue-2 strain #1710 was known in the art as seen in Harris et al. (Virology, 1999, 253:86-95, of record in the IDS filed 5/18/2020), there does not appear to be any motivation to select that particular strain from the lengthy list of dengue-2 strains disclosed in Harris et al. (see page 88, Table 1).  Harris et al. does not characterize the #1710 strain in any way such that one of ordinary skill in the art would have been motivated to select that particular strain to use in Lyday's method.  The characterization of what appears to be the #1710 strain in Puerto Rico Health Sciences Journal (PRHS), August 1992, 11(2):65-68, of record in the IDS filed 5/18/2020) does not appear to articulate anything in particular that would lead one of ordinary skill in the art to select that strain to use in Lyday's method.  Although Lyday does not offer any specific guidance as to which dengue strain to select, that does not mean that one would have been motivated to use any dengue strain, since a dengue virus is not a simple reagent that can be easily tested and evaluated in vivo, rather, it is a complex pathogenic microorganism that has the ability to induce serious disease.  It is for these reasons that, despite the teachings of Lyday and the knowledge of the #1710 dengue strain, the examiner does not believe that it would have been obvious to have selected the #1710 dengue strain disclosed by Harris et al., and Rigau-Perez et al. to use in Lyday's method.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/STACY B CHEN/Primary Examiner, Art Unit 1648